

Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SUBSTITUTE GUARANTY AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SUBSTITUTE GUARANTY
AGREEMENT (this “Amendment”), dated as of July 24, 2019 is made and entered into
by and among ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation
(“Guarantor”), CITIBANK, N.A., a national banking association (together with its
successors and/or assigns, “Buyer”), and for the purpose of acknowledging and
agreeing to the provision set forth in Section 5 hereof, ACRC Lender C LLC, a
Delaware limited liability company (“Seller”).
RECITALS
WHEREAS, Seller and Buyer entered into that certain Master Repurchase Agreement
dated as of December 8, 2014, as amended by (1) that certain First Amendment to
Master Repurchase Agreement and Guaranty, dated as of July 13, 2016, (2) that
certain Second Amendment to Master Repurchase Agreement, dated as of July 13,
2016, (3) that certain Third Amendment to Master Repurchase Agreement, dated as
of December 8, 2016, (4) that certain Fourth Amendment to Master Repurchase
Agreement, dated as of December 10, 2018, and (5) that certain Amended and
Restated Fourth Amendment to Master Repurchase Agreement, dated as of December
13, 2018 (the “Amended and Restated Fourth MRA Amendment”) (the foregoing
collectively, as so amended and as the same may be further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);
WHEREAS, in connection with the Amended and Restated Fourth MRA Amendment,
Guarantor entered into that certain Second Amended and Restated Substitute
Guaranty Agreement, dated as of December 13, 2018 (as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Second Amended and Restated Substitute Guaranty”);
WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Guaranty; and
WHEREAS, Guarantor, Seller and Buyer desire to modify the Second Amended and
Restated Substitute Guaranty as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged by
Guarantor, Guarantor and Buyer hereby agree as follows, and Seller acknowledges
and agrees as to the provisions set forth in Section 5, in each case as of the
date hereof:
Section 1.Modifications of Guaranty.    


First Amendment to Second Amended and Restated Substitute Guaranty Agreement



--------------------------------------------------------------------------------




(a)Sections 2.1, 2.2 and 2.3 of the Guaranty are hereby deleted in their
entirety and replaced by the versions below:


2.1    Guaranteed Obligations. Subject to Sections 2.2, 2.3 and 2.4 below,
Guarantor hereby unconditionally and absolutely guarantees to Buyer and its
successors and assigns the full and prompt payment of all amounts due and owing
by Seller under the Repurchase Agreement, as and when they shall become due
thereunder (the “Guaranteed Obligations”). This is a guaranty of payment and not
of collection. The liability of Guarantor hereunder shall be direct and
immediate and not conditional or contingent upon the occurrence of any event.
If at any time any amounts shall have become due and payable under the
Repurchase Agreement (including but not limited to, (i) Repurchase Price,
(ii) any fees due under the Fee Letter, and (iii) indemnification payments
pursuant to Section 27 thereof and all reimbursable out-of-pocket expenses
incurred by Buyer) and Seller shall not have delivered full and timely payment
to Buyer as required by the Repurchase Agreement, Buyer shall notify Guarantor
in writing of the amounts that remain due and unpaid (the “Shortfall Amount”).
Guarantor shall deliver the Shortfall Amount to Buyer in immediately available
funds no later than three (3) Business Days after such notice is received.


2.2    Limitation on Recourse Liability. Notwithstanding anything herein to the
contrary, but subject to Sections 2.3 and 2.4 below, the maximum aggregate
liability of Guarantor hereunder and under the Repurchase Agreement shall in no
event exceed an amount equal to the product of (x) twenty-five percent (25%) and
(y) the then currently unpaid aggregate Repurchase Price of all Purchased
Assets.
2.3    Recourse Carve-Outs for Losses. In addition to the foregoing, and
notwithstanding the limitation on recourse liability set forth in Section 2.2
above, Guarantor hereby irrevocably and unconditionally guarantees and promises
to Buyer and its successors and assigns, the prompt and complete payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all actual losses, damages and costs that are incurred by Buyer as a direct
or indirect consequence of any of the following events:
(1)any fraud, intentional material misrepresentation, gross negligence, illegal
acts or willful misconduct by Seller or Guarantor (collectively, “Obligor(s)”)
or any of their respective Affiliates, in connection with the Repurchase
Agreement, the Transaction Documents, any Purchased Asset or any certificate,
report, financial statement or other instrument or document furnished to Buyer
at the time of the closing of the Repurchase Agreement or during the term of the
Repurchase Agreement;
(2)    any Obligor’s or any of its Affiliates’ misapplication or
misappropriation of any Income or other amounts received from any Purchased
Asset;
(3)    either Obligor or any of its Affiliates seeks judicial intervention or
injunctive or other equitable relief of any kind or asserts in a


2
Second Amended and Restated Substitute Guaranty Agreement



--------------------------------------------------------------------------------




pleading filed in connection with a judicial proceeding against Buyer, a defense
against the existence of any Event of Default or any remedies pursued by Buyer
due to such Event of Default (which is frivolous, brought in bad faith, without
merit (in the case of a defense) or unwarranted (in the case of a request for
judicial intervention or injunctive or other equitable relief));
(4)    either Obligor or any of its Affiliates voluntarily grants, creates, or
consents in writing to the grant or creation of, any Lien, encumbrance or
security interest in or on any Purchased Asset or any Collateral, other than, in
each case, liens that are permitted by the Transaction Documents;
(5)    any material breach by Obligor, or any of their respective Affiliates, of
any representations and warranties contained in any Transaction Document
relating to Environmental Laws, or any indemnity for costs incurred by Buyer in
connection with the violation of any Environmental Law, the correction of any
environmental condition, or the removal of any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law, in each case in any way affecting any or
all of the Purchased Assets;
(6)    any Obligor, or any Affiliate thereof attempts at any time, in any court
proceeding or otherwise, to (A)  recharacterize any of the Transactions or any
of the Transaction Documents as a loan, as a debt or any financing arrangement
between or among any Obligor and Buyer, rather than a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended, or (B) assert in writing or in a court proceeding that any of the
Transactions is not a “master netting agreement” as such term is defined in
Section 101 of Title 11 of the United States Code, as amended, or a “securities
contract” as that term is defined in Section 741 of Title 11 of the United
States Code, as amended; and
(7)    any material breach of the separateness covenants contained in the
Repurchase Agreement.
(b)    Section 11.8 of the Guaranty is hereby deleted in its entirety and
replaced by “[Intentionally Omitted]”.


Section 2.    Reaffirmation of Guaranty. Guarantor has executed this Amendment
for the purpose of acknowledging and agreeing that, notwithstanding the
execution and delivery of this Amendment and the amendment of the Guaranty
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.
Section 3.    Conditions Precedent. This Amendment and its provision shall
become effective upon the execution and delivery of this Amendment by a duly
authorized officer of each Seller, Buyer and Guarantor.


3
Second Amended and Restated Substitute Guaranty Agreement



--------------------------------------------------------------------------------






Section 4.    Agreement Regarding Expenses. Seller agrees to pay Buyer’s
reasonable out of pocket expenses (including reasonable legal fees) incurred in
connection with the preparation and negotiation of this Amendment promptly (and
after Buyer or Buyer’s counsel gives Seller an invoice for such expenses).
Section 5.    Full Force and Effect. Except as expressly modified hereby, all of
the terms, covenants and conditions of the Repurchase Agreement and the other
Transaction Documents remain unmodified and in full force and effect and are
hereby ratified and confirmed by Seller. Any inconsistency between this
Amendment and the Guaranty (as it existed before this Amendment) shall be
resolved in favor of this Amendment, whether or not this Amendment specifically
modifies the particular provision(s) in the Guaranty inconsistent with this
Amendment. All references to the “Guaranty” in the Repurchase Agreement or in
any of the other Transaction Documents shall mean and refer to the Guaranty as
modified and amended hereby.
Section 6.    No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Buyer under the Repurchase Agreement, the Guaranty, any of the other Transaction
Documents or any other document, instrument or agreement executed and/or
delivered in connection therewith.


Section 7.    Headings. Each of the captions contained in this Amendment are for
the convenience of reference only and shall not define or limit the provisions
hereof.


Section 8.    Counterparts. This Amendment may be executed in any number of
counterparts, and all such counterparts shall together constitute the same
agreement. Signatures delivered by email (in PDF format) shall be considered
binding with the same force and effect as original signatures.
Section 9.    Governing Law. This Amendment shall be governed in accordance with
the terms and provisions of Section 17.1 of the Guaranty.


[NO FURTHER TEXT ON THIS PAGE: SIGNATURES FOLLOW]


4
Second Amended and Restated Substitute Guaranty Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by its duly authorized representative, as of the day and year first above
written.




GUARANTOR


ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation




By:     /s/ Anton Feingold                
Name: Anton Feingold
Title: Vice President












[SIGNATURES PAGES CONTINUE ON NEXT PAGE]




First Amendment to Second Amended and Restated Substitute Guaranty Agreement



--------------------------------------------------------------------------------





SELLER


ACRC LENDER C LLC,
a Delaware limited liability company




By:     /s/ James A. Henderson            
Name: James A. Henderson
Title: Chief Executive Officer












[SIGNATURES PAGES CONTINUE ON NEXT PAGE]


First Amendment to Second Amended and Restated Substitute Guaranty Agreement



--------------------------------------------------------------------------------








BUYER


CITIBANK, N.A.,
a national banking association




By:     /s/ Philip G. Holmes                
Name:    Philip G. Holmes
Title: Authorized Signatory




7
Second Amended and Restated Substitute Guaranty Agreement

